OFFlCEOFTHEA=ORNEY              GENERALOFTEXAS
                            AUSI-IN




EIonorableRobert F. Peden, Jr.
Couuty &tommy
i&t3ZFS'
Dear Siri                  Opfnfon Xo. O-4022
                           Ret   Do the p~~vI.sZoxu of Art.
                                 908, P. C., requiring the
                                 payment of a $5.00 lI$ys
                                 fee and the keep
                                 rw!ordof@Iumkl1od
                                                 9        '
                                 apply to tha &eroribeU'
                                 ahot eituation?

            Ymr FeQlemtior mr oplaloa OLLtb hewlnabove cap-
tloned quertlao  haa W   ncelved by thh tbmmtmmt.. We quote
mom your lettee   u tollowe:
          *A QuuttoPs ha* been nleetl aa td the
     rppl.ioabUltp of Irrt. 908. Psnrl Code al t&e
     8t8te of Pexu,, rqgardirrgthe hunting op
     fyw~~.yvee     for pay, to the follovUg taot

            .'A purdzraer tba ,abootfngrzgw8    and
     prfrllege8 on 1300 aurea of land fro5 B paytag
     u oa&uldeaa$aA thereror the EIPLof $loo.oo
     aanwlly,    ttw ooatrrotor’ purebar befng an
 I   option aoabtracrt for live or mere yeare.    A, 80
     euob purobwer, aaku no ab8ge to 6my pemm
     tohustuporhthelau&uPcavhiuhhehaeJRurcbacled
     the ahootlaq rlghta,butAUoe8,      br iavlWlon,
     takefrien&huatlagfreeof~e.                Aharoom-
     plot0 oontrol md obutgs 0r the premises a* to
     alaootlw and huntlug orlvllqea.   A UOM not
     operato the preaisen aa a buntlug olub, but
     operetsr‘t&e aam just 81 thou@l he uuwd the
: m80wbl0   Robert F. Fedm, Jr.,   P4w 2
ZbnomblaRobe~t   F. eeaai,db.,o*ge4
BPrRs